
	
		I
		112th CONGRESS
		1st Session
		H. R. 1442
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Amash introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		Making appropriations for fiscal year 2011 to ensure that
		  members of the Armed Forces, including reserve components thereof, continue to
		  receive pay and allowances for active service performed during a Government
		  shutdown.
	
	
		1.Emergency appropriation of
			 funds to provide pay and allowances for members of the Armed Forces during
			 Government shutdown
			(a)Appropriation of
			 funds for military pay and allowancesIf a funding gap occurs during fiscal year
			 2011 impacting the Armed Forces, amounts are hereby appropriated, out of any
			 money in the Treasury not otherwise appropriated, at a rate for operations as
			 provided for military personnel accounts by division A of H.R. 1, as passed by
			 the House of Representatives on February 19, 2011, for the purpose of providing
			 pay and allowances (without interruption) to members of the Army, Navy, Air
			 Force, Marine Corps, and Coast Guard, including reserve components thereof, who
			 perform active service during the funding gap.
			(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of
			 fiscal year 2011 for which interim or full-year appropriations for the military
			 personnel accounts of the Armed Forces for that fiscal year have not been
			 enacted by a law other than this Act.
			
